Title: To John Adams from John Bondfield, 6 June 1780
From: Bondfield, John
To: Adams, John


     
      Sir
      Bordeaux 6 June 1780
     
     I am honor’d with your Favors of the 24 and 25th. Ultimo. Five years are not sufficient to place in oblivion the means formerlly in Use to obtain the ways and means of subsisting, there is a degre of delight when become independent that to a Being once in possession never loses the Idea every Man in Buissness tho his revenues springs from reciprocal wants are obtained in a line which appear less subservient to revenues dependent on employments being raised to that State that requires no further solicited for the future pursuit of wealth consideration where even moderate talents are added Succeed and frequently we see honors the result, if therefore the commercial Line has these advantages can you doubt but the 9/10ths. of Human Beings will endeavor to obtain the Sumit and why not in America. Policy and war are two Elements that require more than Theory. The practical part were totaly unknown before the last War, peace luld the few rising flames. They reasumd their consideration in 63 say the political branch. The Interest of Colonies became a Studdy, this Studdy was circumscribed, few extended beyond the objected presented and very very few saw the aim and the means to obstruct the event under these circumstances it is not inconsistent to see Men more ready to renew the track they understand, than to change the fram of their Ideas, by throwing in a new Chain totaly estrange to their former existence.
     We are strangely effected by the inteligence this day recievd from Cadiz a Bultin has been transmitted advancing “Congress finding themselves any longer unable to make good their engagement had resolved to a total anihilation of their Emissions declaring they would only redeem their Debt of 200 Milion at the rate 97 1/2 Per Cent Loss, say for every 100 Dollars pay only 2 1/2 thereby sink 39/40ths of the Debt by an Act of Bankruptcy.” this was brought me upon Change in the face of hundreds which I declared false and the product of some base design. It is begining at the wrong end, the revolution being Singular in the extent and prospect, it is probable as the States advance in firmness, by discoveries hitherto hiden, they may in their progress establish plans which to other rising States would have submerged them in Eternal darkness. I give no credit to this report it being very different from that laid down in Mr. Clymer and Carols Letters of the 14 April.
     
     The Roulier the Wine was sent by would not according to the time laid down be at Paris before the 27 May. I therefore flatter myself you will receive have it at that time and by your next I may have the satisfaction to learn the Balsamick Virtues which to you and the Abbeys connoiseurs ensssences by your experiments may have extracted.
     I shall duely Note the Etiquette which as you justly represent is Essentialy nessessary on many occations in this Kingdom. With respect I have the Honor to be Sir your very hhb Servt.
     
      John Bondfield
     
    